NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  VICTOR JULIO GONZALEZ, Appellant.

                             No. 1 CA-CR 15-0594
                              FILED 3-8-2016


         Appeal from the Superior Court in Maricopa County
                      No. CR2013-436733-001
        The Honorable Charles Donofrio, III, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Patricia K. Norris joined.
                           STATE v. GONZALEZ
                            Decision of the Court

P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Victor Julio Gonzalez has advised us that she has been unable to discover
any arguable questions of law after searching the entire record and has filed
a brief requesting us to conduct an Anders review of the record. Gonzalez
did not take the opportunity to file a supplemental brief.

                                   FACTS1

¶2            This in an appeal from a probation violation. Gonzalez was
originally charged with possession of dangerous drugs for sale, possession
of drug paraphernalia and criminal trespass. He pled guilty to conspiracy
to commit possession of dangerous drugs for sale and criminal trespass,
and was placed on probation on both counts. He subsequently admitted
violating probation in 2014 and 2015.

¶3             Gonzalez’s probation officer filed another petition to revoke
his probation on May 8, 2015, which was later supplemented, alleging he
escaped, absconded, and did not remain in the county jail by failing to
return to the jail after his work furlough release. Gonzalez denied the
allegations. There was a witness hearing, and the court found by a
preponderance of the evidence that he absconded and did not remain in the
county jail on April 29, 2015. Gonzalez was sentenced to five years in prison
for conspiracy to commit possession of dangerous drugs for sale (with 194
days of presentence incarceration credit) and a concurrent year for criminal
trespass (with 293 days of presentence incarceration credit).

¶4             We have jurisdiction over Gonzalez’s appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).2




1 We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).
2 We cite the current version of the applicable statutes absent changes

material to this decision.
                           STATE v. GONZALEZ
                            Decision of the Court

                                DISCUSSION

¶5            We have read and considered the opening brief. We have
searched the entire record for reversible error related to the May 2015
probation violation petition and the subsequent hearing, the finding that
Gonzalez violated probation, and the sentences. We find none. See Leon,
104 Ariz. at 300, 451 P.2d at 881.

¶6            All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record, as presented, reveals that
Gonzalez was represented by counsel at all stages of the proceedings, and
the sentences imposed were within the statutory limits.

¶7             After this decision is filed, counsel’s obligation to represent
Gonzales in this appeal has ended. Counsel must only inform him of the
status of the appeal and his future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Gonzalez may, if he desires, file a motion for reconsideration or petition for
review pursuant to the Arizona Rules of Criminal Procedure.

                               CONCLUSION

¶8            Accordingly, we affirm Gonzalez’s convictions and sentences.




                                    :ama